Title: To Thomas Jefferson from Benjamin Henry Latrobe, 3 April 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington, April 3d. 1807
                        
                        I am sorry that the necessity of producing your Voucher to the officers of the Treasury obliges me to trouble
                            you with the enclosed account of expenditures. For my own expenses I have not been able to obtain vouchers in detail,
                            travelling principally with my own horses, and must depend upon the amount of the expenses of each journey, which are
                            minutely correct, appearing reasonable to you. For all other expenditures the vouchers are, I believe, compleat. 
                  My
                            present pecuniary situation, and the very heavy expense I must immediately incur in closing all my accts. in
                            Philadelphia, in order to remove hither, together with the expenses of removal, induces me to ask of you a favor, your
                            granting which, would serve me very essentially.—You have been so good as to say that on my removal hither my Salary
                            should be raised 300$.—If this sum could be paid to me in advance now, it would be a very important assistance to me, and
                            in case of the possible failure of my intention by any unforeseen accident that sum would be recovered from the amount
                            even of the present quarter’s salary.— I do however not anticipate any possible prevention of my removal. All my
                            arrangements are made. I have rented a house since the 1st. of March & prepared my garden, and have bought all the
                            furniture which it would not be worth while to remove from Philadelphia;—and I only mention this possibility to show that
                            the money would not be advanced on insecure grounds.—A line to Mr. Munroe, in case of your compliance with my request,
                            would exceedingly oblige me.—
                        I have made every preparation to remove what earth is necessary to be remove from the presidents house, &
                            wait only the appearance of favorable weather to begin. All the levels are taken au tout. Stone for the wall is ordered, & every necessary arrangement made to go on with force.
                        Unwilling to take up your valuable time, I do not personally wait upon You, but will call tomorrow morning to
                            learn Your decision on my account, and my request.—
                  I am with the highest respect, Yours faithfully
                        
                            B Henry Latrobe
                            
                        
                    